         Case 20-12453     Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                Desc
                           Declaration of Scott Eisenberg Page 1 of 17



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                           )                       Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                       Case No. 20-12453
(ICARUS)                         )
                                 )                       Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

    DECLARATION OF SCOTT EISENBERG PURSUANT TO BANKRUPTCY RULES
      2014 AND 2016 IN SUPPORT OF THE APPLICATION TO AUTHORIZE THE
        RETENTION AND EMPLOYMENT OF AMHERST CONSULTING, LLC
                              AS ITS SALE ADVISOR
     ________________________________________________________________________

           I, Scott Eisenberg, hereby declare:

           1.     I am a partner with Amherst Consulting, LLC (“Amherst”), located at 255 East

 Brown Street, Suite 120, Birmingham, Michigan 48009.

           2.     I respectfully submit this Declaration in connection with the application of the

 above-captioned debtor and debtor in possession (the “Debtor”) to retain and employ Amherst and

 the members and employees of thereof as sale advisor to the bankruptcy estate and its creditors.

           3.     I have personal knowledge of the matters set forth herein. If called upon to testify,

 I could testify competently to the facts contained herein.

           4.     In the ordinary course of its business, Amherst maintains a database for purposes

 of performing “conflicts checks.” The database contains information regarding its present and

 past representations and transactions. I obtained a list of certain of the Debtor’s creditors and

 other parties in interest in the above-captioned case from Debtor’s counsel for purposes of

 searching the aforementioned database and determining the connection(s) which Amherst or its

 affiliates has with such entities.


                                                    1
 260316252.v2
     Case 20-12453     Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                 Desc
                       Declaration of Scott Eisenberg Page 2 of 17



         5.    Amherst searched the aforementioned database for the parties in interest identified

on the attached Exhibit 1.

         6.    To the best of my knowledge, none of the employees of Amherst are related to any

judge of the United States Bankruptcy Court of the Northern District of Illinois.

         7.    To the best of my knowledge, after searching the aforementioned database,

Amherst does not hold or represent any interest adverse to the Debtor within the meaning of section

327(a) of the title 11, United States Code (the “Bankruptcy Code”).

         8.    To the best of my knowledge, Amherst is a “disinterested person” as such term is

defined in section 101(14) of the Bankruptcy Code. To the best of my knowledge:

               (a)    Amherst is not a creditor, an equity security holder, or an insider of the
                      Debtor.

               (b)    Amherst is not and was not, within 2 years before the Petition Date, a
                      director, officer, or employee of the Debtor.

               (c)    Amherst does not have an interest materially adverse to the interest of the
                      Debtor’s estate or of any class of creditors or equity security holders, by
                      reason of any direct or indirect relationship to, connection with, or interest
                      in, the Debtor, or for any other reason

         9.    To the best of my knowledge, after searching the aforementioned database,

Amherst does not have any connection with the Debtor, its creditors, the United States trustee,

any person employed in the office of the United States Trustee, or any other party in interest or

their respective attorneys or accountants, within the meaning of Fed. R. Bankr. P. 2014(a). I will

supplement this Declaration if I become aware of any connections.

         10.   Amherst and the Debtor entered into an engagement letter, dated July 27, 2020,

that set forth the terms and services related to Amherst’s employment as Sale Advisor and

Amherst’s compensation (the “Engagement Letter”). Pursuant to Federal Rule of Bankruptcy




                                                2
260316252.v2
     Case 20-12453      Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                   Desc
                        Declaration of Scott Eisenberg Page 3 of 17



Procedure 2016(b) and Local Rule 2016-1, a copy of the Engagement Letter is attached as Exhibit

2.

         11.   The professional services that Amherst expects to render, as a fiduciary to the

bankruptcy estate and its creditors, include, but shall not be limited to, the following:

               a.      Regularly reporting to the Debtor, the Bond Trustee, City of Chicago, and
                       the U.S. Trustee as to the status of the sale process;

               b.      Due diligence investigations;

               c.      Participation in Debtor’s evaluation and determination of “Qualified
                       Bidders”;

               d.      Review of Debtor’s evaluation and comparison of bidders, bids, and bid
                       terms;

               e.      Participation in Debtor’s consultation with the City of Chicago, Bond
                       Trustee, Amherst Real Estate and all parties in interest, including prospective
                       purchasers of the Company’s assets (collectively, “Parties”);

               f.      Monitoring of Debtor’s determination of the highest and best bid during the
                       sale process and auction;

               g.      Review of Debtor’s determination and declaration of the Successful Bidder;

               h.      All other aspects of the sale and interaction with bidders and prospective
                       bidders;

               i.      Review of the efforts of the Debtor’s counsel and other outside advisors,
                       including Amherst Real Estate, for the benefit of the Debtor;

               j.      Prepare and timely file a report for the Bankruptcy Court detailing all
                       aspects of the sale process (the “Report”);

               k.      Appear before the Bankruptcy Court, as necessary, to inform the Court of
                       the status of the sale process and provide analysis of the Report; and

               l.      Perform such other tasks, as required in the determination of the Debtor,
                       Sale Advisor, or the Court to ensure the appropriate administration of the
                       sale process.




                                                 3
260316252.v2
Case 20-12453   Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07   Desc
                Declaration of Scott Eisenberg Page 4 of 17
Case 20-12453   Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07   Desc
                Declaration of Scott Eisenberg Page 5 of 17




            Exhibit 1
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453            Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 6 of 17
A. Smith                                          Antonio Rushing                         Calvin Harris
406 W. 77th St.                                   7600 S. Stewart                         439 E. 71st.
Unit 112                                          Unit 103                                Unit 2
Chicago, IL 60620                                 Chicago, IL 60620                       Chicago, IL 60619


Adam Brown                                        Ashley Williams                         Carpet Concepts
7632 S. Stewart                                   359 E. 57th St.                         1346 W 79th St.
Unit 1D                                           Unit 1E                                 Chicago, IL 60620
Chicago, IL 60620                                 Chicago, IL 60637


Adonnis Platt                                     Barbara Drane                           Chastity Brown
5700 S. Calumet Ave.                              440 W. 76th Street                      8229 Langley
Unit 2N                                           Unit 1E                                 Unit 2
Chicago, IL 60637                                 Chicago, IL 60620                       Chicago, IL 60619


Akeseiah Felton                                   Barbara Moore                           Chetiqua Bell
5701 S. Calumet Ave.                              141 W. Marquette Rd.                    7600 S. Stewart
Unit 1S                                           Unit 1                                  Unit 308
Chicago, IL 60637                                 Chicago, IL 60621                       Chicago, IL 60620


Alexandria Jackson                                Barbara Robinson                        Chicago Anti Eviction Campaign
6658 S. Woodlawn Ave.                             7646 S. Stewart Ave.                    616 E. 71st Street
Unit 3                                            Unit 104                                Chicago, IL 60619
Chicago, IL 60637                                 Chicago, IL 60620


All Types Elevators                               Bertha McKinney                         Chicago Neighborhood Resources, LLC
Atty Sylvestri                                    6611 S. Greenwood Ave.                  c/o P. Curtis Bettiker
70 W Madison St., Ste 2020                        Unit 1                                  2870 N Elston Street
Chicago, IL 60602                                 Chicago, IL 60637                       Chicago, IL 60618


Anita Bates                                       Brenda Brown                            Christine McNabb
7632 S. Stewart                                   618 E. 71st. Street                     7620 S. Stewart
Unit 3E                                           Unit 2D                                 Unit 304
Chicago, IL 60620                                 Chicago, IL 60619                       Chicago, IL 60620


Annette Dorsey                                    Brian Kendrick                          City of Chicago
327 E. 57th St.                                   8229 Langley                            P.O. Box 71429
Unit 1                                            Unit 3                                  Chicago, IL 60694-1429
Chicago, IL 60637                                 Chicago, IL 60619


Anthony Ward                                      Britney Cribbs                          City of Chicago
440 W. 76th Street                                444 W. 76th Street                      Atty Megan McGillivary
Unit 2E                                           Unit 1                                  29 E Madison St Ste 950
Chicago, IL 60620                                 Chicago, IL 60620                       Chicago, IL 60602


Antoinette Dunne                                  Bryant and Davalle PC                   City of Chicago - Legal Department
7620 S. Stewart                                   1210 W Northwest Hwy                    c/o Greg Janes
Unit 206                                          Palatine, IL 60067                      30 N. LaSalle Street, Suite 700
Chicago, IL 60620                                                                         Chicago, IL 60602-2503
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453            Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 7 of 17
City of Chicago - Water Department
                                 Cynthia Maclin                                           Dawgs Door
121 N. LaSalle Street, Room 107A 5116 S. Indiana Ave.                                     7600 S. Stewart
Chicago, IL 60602-1232           Unit 2R                                                  Unit 304
                                 Chicago, IL 60615                                        Chicago, IL 60620


City of Chicago Collector Atty                    Daniel Archer                           Dawn Scott
205 W. Randolph Ste 1100                          7644 S. Stewart Ave.                    325 E. 57th St.
Chicago, IL 60606                                 Unit 302                                Unit 3
                                                  Chicago, IL 60620                       Chicago, IL 60637


City of Chicago Water Dept                        Darnel Tabor                            Debra Thomas
121 N LaSalle St.                                 7640 S. Stewart                         5228 S. Michigan Ave.
Chicago, IL 60602                                 Unit 408                                Unit 2S
                                                  Chicago, IL 60620                       Chicago, IL 60615


ComEd Utility Co.                                 Darrell Robinson                        Dejoie Williams
P.O. Box 805379                                   1522 E. 73rd St.                        618 E. 71st. Street
Chicago, IL 60680-5379                            Unit 2W                                 Unit 2B
                                                  Chicago, IL 60619                       Chicago, IL 60619


Community Initiatives, Inc.       Darren Anderson                                         Demetrius Torry
222 S. Riverside Plaza, Suite 380 7648 S. Stewart Ave.                                    5700 S. Calumet Ave.
Chicago, IL 60606-7801            Unit 106                                                Unit 3N
                                  Chicago, IL 60620                                       Chicago, IL 60637


Cook County Treasurer's Office                    Darryl Butler                           Demitrice Johnson
118 N. Clark Street, Room 112                     5118 S. Indiana Ave.                    5910 S. Martin Luther King Dr.
Chicago, IL 60602-1590                            Unit GF                                 Unit 2N
                                                  Chicago, IL 60615                       Chicago, IL 60637


CR Realty Advisors, LLC                           David Francher                          Department of Treasury - IRS
325 W. Huron Street, Suite 708                    723 W. 71st. St.                        PO Box 7346
Chicago, IL 60654                                 Unit 1                                  Philadelphia, PA 19101-7346
                                                  Chicago, IL 60621


Crystal Denise                                    Dawgs Door                              Diona Garcia
6429 S. Drexel Ave.                               7600 S. Stewart                         353 E. 57th St.
Unit 3S                                           Unit 108                                Unit 3W
Chicago, IL 60637                                 Chicago, IL 60620                       Chicago, IL 60637


Curtis Robinson                                   Dawgs Door                              Donna Crumpler
7640 S. Stewart                                   7600 S. Stewart                         5119 S. Prairie
Unit 7648                                         Unit 204                                Unit 1
Chicago, IL 60620                                 Chicago, IL 60620                       Chicago, IL 60615


Cynthia Arnaldy                                   Dawgs Door                              Donna Thomas
8030 S. Yates Blvd.                               7600 S. Stewart                         5118 S. Indiana Ave.
Unit 2E                                           Unit 207                                Unit 2R
Chicago, IL 60617                                 Chicago, IL 60620                       Chicago, IL 60615
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453            Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 8 of 17
Dora Richardson                                   Goldman & Grant Law                     Internal Revenue Service
8030 S. Yates Blvd.                               205 W. Randolph Ste 1100                230 S. Dearborn Street
Unit 1W                                           Chicago, IL 60606                       Room 2600
Chicago, IL 60617                                                                         Chicago, IL 60604-1705


Eddie Burton                                      Gregory Gill                            Jack Boyd
614 E. 71st Street                                7657 S. Lowe Ave.                       614 E. 71st Street
Unit 3B                                           Unit 3                                  Unit 3D
Chicago, IL 60619                                 Chicago, IL 60620                       Chicago, IL 60619


Edward Williams                                   Gregory Morton                          Jackie Bradley
444 W. 76th Street                                437 E. 71st.                            5700 S. Calumet Ave.
Unit 3                                            Unit 2                                  Unit 1N
Chicago, IL 60620                                 Chicago, IL 60619                       Chicago, IL 60637


Elenzia Booker                                    Halsted Law Group                       Jacqueline Dlouhy
614 E. 71st Street                                520 N Halsted St Ste 201                7600 S. Stewart
Unit 2D                                           Chicago, IL 60642                       Unit 205
Chicago, IL 60619                                                                         Chicago, IL 60620


Ericka Moore                                      Harold Russell                          Janie Wilkie
5226 S. Michigan Ave.                             1156 E. 67th St.                        6950 S. Oglesby Ave.
Unit 2N                                           Unit 1                                  Unit 1
Chicago, IL 60615                                 Chicago, IL 60637                       Chicago, IL 60649


Eugene Posey                                      HD Supply                               Jenine Tolefree
6427 S. Drexel Ave.                               1940 W Oak Circle                       359 E. 57th St.
Unit 1N                                           Marietta, GA 30062                      Unit 2E
Chicago, IL 60637                                                                         Chicago, IL 60637


FMV RL II, LLC                                    Illinois Dept of Employment Security
                                                                                   Jessica Scott
160 N. Wacker Drive, 4th Floor                    PO Box 4385                      353 E. 57th St.
Chicago, IL 60606                                 Chicago, IL 60680-4385           Unit 3E
                                                                                   Chicago, IL 60637


Frazier Love                                      Illinois Finance Authority              Joann Davis
1524 E. 73rd St.                                  Attn: Elisabeth Weber                   435 E. 71st.
Unit 2E                                           160 N. LaSalle Street                   Unit 2
Chicago, IL 60619                                 Suite S-1000                            Chicago, IL 60619
                                                  Chicago, IL 60601-3124

Gail Brown                                        Illnois Dept of Revenue - BK Unit Julius Verge
8030 S. Yates Blvd.                               PO Box 19035                      5116 S. Indiana Ave.
Unit 2W                                           Springfield, IL 62794-9035        Unit 3R
Chicago, IL 60617                                                                   Chicago, IL 60615


Gertrude Benton                                   Independent Recycling                   Kathy Conwell
5123 S. Prairie                                   Atty: Stotis and Baird                  329 E. 57th St.
Unit 1                                            200 W Jackson Blvd, Ste 1050            Unit 1
Chicago, IL 60615                                 Chicago, IL 60606                       Chicago, IL 60637
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453            Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 9 of 17
Keefe HVAC                                        Latoya Gholar                           Marie Jackson
7408 W Archer Ave                                 Atty Kryder Law                         1152 E. 67th St.
Summit Argo, IL 60501                             134 N LaSalle St Ste 1515               Unit 1
                                                  Chicago, IL 60602                       Chicago, IL 60637


Kennathia Mason                                   Latrina Slue                            Marilyn Obanner
7620 S. Stewart                                   5119 S. Prairie                         1154 E. 67th St.
Unit 306                                          Unit 2                                  Unit 3
Chicago, IL 60620                                 Chicago, IL 60615                       Chicago, IL 60637


Kenyatta McBride                                  Law Office of Ira Piltz                 Mark Wilson
5701 S. Calumet Ave.                              8170 McCormick Blvd Ste 116             5701 S. Calumet Ave.
Unit 3S                                           Skokie, IL 60076                        Unit 2S
Chicago, IL 60637                                                                         Chicago, IL 60637


Kinyarda Stith                                    Leon Pitts                              Martha Hawthorne
5701 S. Calumet Ave.                              1522 E. 73rd St.                        7650 S. Stewart Ave.
Unit 1N                                           Unit 1W                                 Unit 208
Chicago, IL 60637                                 Chicago, IL 60619                       Chicago, IL 60620


Kryder Law Group                                  Lewis Major                             Mary Swarn
134 N LaSalle St Ste 1515                         442 W. 76th Street                      5700 S. Calumet Ave.
Chicago, IL 60602                                 Unit 3E                                 Unit 2S
                                                  Chicago, IL 60620                       Chicago, IL 60637


LaDonna Moore                                     Lillie Smith                            Maurice Johnson
8229 Langley                                      7648 S. Stewart Ave.                    440 W. 76th Street
Unit 1                                            Unit G5                                 Unit 3E
Chicago, IL 60619                                 Chicago, IL 60620                       Chicago, IL 60620


Lakeshore Recycling                               Linda Robinson                          Maya Harrold
6132 Oakton St                                    6658 S. Woodlawn Ave.                   5701 S. Calumet Ave.
Morton Grove, IL 60053                            Unit 2                                  Unit 3N
                                                  Chicago, IL 60637                       Chicago, IL 60637


Lashaun Clayton                                   Lopacka Magic                           Miashell Moon
353 E. 57th St.                                   4328 S. Michigan Ave.                   727 W. 71st. St.
Unit 1W                                           Unit GS                                 Unit 1
Chicago, IL 60637                                 Chicago, IL 60653                       Chicago, IL 60621


Lashun Grant                                      Lynd Company dba Resynergy              Michael Jennings
442 W. 76th Street                                7575 N Loop Ste 10                      7620 S. Stewart
Unit 2E                                           San Antonio, TX 78249                   Unit 307
Chicago, IL 60620                                                                         Chicago, IL 60620


Latifah Neeley                                    Malik Harvey                            Michael Jones
6605 S. Kimbark Ave.                              5116 S. Indiana Ave.                    7640 S. Stewart
Unit 2N                                           Unit 3F                                 Unit 7646
Chicago, IL 60637                                 Chicago, IL 60615                       Chicago, IL 60620
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453             Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 10 of 17
Michelle Plair                                     Newline Holdings, LLC            Patricia Shines
4328 S. Michigan Ave.                              c/o Law Offices of Heather Ottenfeld,
                                                                                    406 W.
                                                                                         PC 77th St.
Unit 1S                                            19 S. LaSalle Street, Suite 602 Unit G12
Chicago, IL 60653                                  Chicago, IL 60603                Chicago, IL 60620


Michelle Rea                                       Occupant                               Peoples Gas
4326 S. Michigan Ave.                              7640 S. Stewart                        Midwest: P.O. Box 2087
Unit 2N                                            Unit 404                               Kalamazoo, MI 49003-2087
Chicago, IL 60653                                  Chicago, IL 60620


Mickeeta Starks                                    Occupant                               Pugh Jones Johnson & Quandt, P.C.
6607 S. Kimbark Ave.                               7640 S. Stewart                        180 N LaSalle Blvd #3400
Unit 2S                                            Unit 406                               Chicago, IL 60601
Chicago, IL 60637                                  Chicago, IL 60620


Mona Amos                                          Occupant                               Randy Coleman
7654 S. Stewart Ave.                               7640 S. Stewart                        359 E. 57th St.
Unit 309                                           Unit 7640                              Unit 3W
Chicago, IL 60620                                  Chicago, IL 60620                      Chicago, IL 60637


Monique Bohanon                                    Occupant                               Raquel Smith
5700 S. Calumet Ave.                               7600 S. Stewart                        406 W. 77th St.
Unit 1S                                            Unit 301                               Unit 212
Chicago, IL 60637                                  Chicago, IL 60620                      Chicago, IL 60620


Mrs. Smith                                         Occupant                               Raquel Smith
7640 S. Stewart                                    7600 S. Stewart                        7640 S. Stewart
Unit 7648                                          Unit 303                               Unit 406
Chicago, IL 60620                                  Chicago, IL 60620                      Chicago, IL 60620


Muhammad Lakish                                    Occupant                               Reed Bonita
6952 S. Oglesby Ave.                               7600 S. Stewart                        6822 S. Cornell Ave.
Unit 3                                             Unit 305                               Unit 3S
Chicago, IL 60649                                  Chicago, IL 60620                      Chicago, IL 60649


Murl Williams                                      Occupant                               Region Snow
8251 S. Drexel Ave.                                614 E. 71st Street                     328 W Old Ridge Rd
Unit 3S                                            Unit 3C                                Hobart, IN 46342
Chicago, IL 60619                                  Chicago, IL 60619


Myrtis Hudson                                      Paper Street Realty LLC                Renaldo Smedley
7600 S. Stewart                                    1641 Carroll Ave., Suite 201           6611 S. Greenwood Ave.
Unit 101                                           Chicago, IL 60612-2506                 Unit 3
Chicago, IL 60620                                                                         Chicago, IL 60637


Nautilus Insurance Group                           Paris Cleaners                         Renewed Hope Clinic
7233 E Butherus Dr.                                Attn: Mr. and Mrs. Walls               618 E. 71st. Street
Scottsdale, AZ 85260                               7501 S. Prairie                        Chicago, IL 60619
                                                   Chicago, IL 60619
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453             Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 11 of 17
Robert Hollins                                     Shirley Hollomon                       UMB Bank, N.A., as Successor Trustee
8030 S. Yates Blvd.                                359 E. 57th St.                        c/o Michael Slade
Unit 1E                                            Unit 3E                                120 6th Street, Suite 1400
Chicago, IL 60617                                  Chicago, IL 60637                      Minneapolis, MN 55402-1807


Rodney Young                                       Stephanie Owens                        Unique Equity
6656 S. Woodlawn Ave.                              6948 S. Oglesby Ave.                   6411 S Parnell Ave
Unit 2                                             Unit 3                                 Chicago, IL 60621
Chicago, IL 60637                                  Chicago, IL 60649


Ronald Stanford                                    Tameka Lester                          US Environ. Protection Agency
618 E. 71st. Street                                6429 S. Drexel Ave.                    US EPA Region 5
Unit 2D                                            Unit 2S                                Mail Code: C-14J
Chicago, IL 60619                                  Chicago, IL 60637                      Chicago, IL 60604


Roy Malava                                         Tasha Jones                            US Securities & Exchange Commission
408 W. 77th St.                                    1152 E. 67th St.                       175 W. Jackson Blvd., Suite 900
Unit 313                                           Unit 2                                 Chicago, IL 60604-2908
Chicago, IL 60620                                  Chicago, IL 60637


Roy Malaya                                         Teresea Keller                         Vondia Edwards
7640 S. Stewart                                    5116 S. Indiana Ave.                   141 W. Marquette Rd.
Unit 408                                           Unit 2F                                Unit 3
Chicago, IL 60620                                  Chicago, IL 60615                      Chicago, IL 60621


Samantha Dancy                                     Theron Jackson                         Willett Robinson
1154 E. 67th St.                                   614 E. 71st Street                     6609 S. Greenwood Ave.
Unit 1                                             Unit 2A                                Unit 3
Chicago, IL 60637                                  Chicago, IL 60619                      Chicago, IL 60637


Schmidt Salzman & Moran, Ltd.                      Tocarra Pettus                         William Burns
111 W Washington St #1300                          5701 S. Calumet Ave.                   614 E. 71st Street
Chicago, IL 60602                                  Unit 2N                                Unit 2C
                                                   Chicago, IL 60637                      Chicago, IL 60619


Sheila Smith                                       Tonisha Fisher                         Wortham Ins
7640 S. Stewart                                    7600 S. Stewart                        1600 W 7th St.
Unit 406                                           Unit 102                               Ft Worth, TX 76102
Chicago, IL 60620                                  Chicago, IL 60620


Shermaine Brown                                    Torrance Richardson                    Yakinia Johnson
5125 S. Prairie                                    721 W. 71st. St.                       359 E. 57th St.
Unit 1                                             Unit 3                                 Unit 1W
Chicago, IL 60615                                  Chicago, IL 60621                      Chicago, IL 60637


Sherri Sanner                                      Transforming Lives Christian Center
                                                                                    Yandi Youngblood
7632 S. Stewart                                    614 E. 71st Street               6656 S. Woodlawn Ave.
Unit 3A                                            Chicago, IL 60619                Unit 1
Chicago, IL 60620                                                                   Chicago, IL 60637
 Debtor(s): BHF Chicago Housing Group B LLC          Case No:                                      NORTHERN DISTRICT OF
                                                                                                          06/09/2020    ILLINOIS
                                                                                                                     12:50:31pm
                     Case 20-12453             Doc 59-1
                                                     Chapter:Filed
                                                              11   07/28/20 Entered 07/28/20 10:55:07
                                                                                                 EASTERN Desc
                                                                                                         DIVISION (CHICAGO)
                                              Declaration of Scott Eisenberg Page 12 of 17
Yvette Dangerfield
353 E. 57th St.
Unit 1E
Chicago, IL 60637


Zepsa Mechanical
500 N Michigan Ave
Chicago, IL 60611
Case 20-12453    Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07   Desc
                Declaration of Scott Eisenberg Page 13 of 17




            Exhibit 2
           Case 20-12453          Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                           Desc
                                 Declaration of Scott Eisenberg Page 14 of 17




July 20, 2020

Mr. Andrew Belew
BHF Chicago Housing Group B LLC
4 Dunbar Road
Palm Beach Gardens, FL 33418

PERSONAL & CONFIDENTIAL

Dear Mr. Belew

This engagement agreement (the “Agreement”) sets forth the terms of the engagement of Amherst Consulting, L.L.C.
(“Amherst”) by BHF Chicago Housing Group B LLC (“BHF B” or the “Company”) to be a Sale Advisor to the
bankruptcy estate of BHF B in Bankruptcy Case No. is 20-12453 in the Northern District of Illinois.

SCOPE OF SERVICES

BHF B agrees to retain Amherst as Sale Advisor to the bankruptcy estate in its 363 sale process and Amherst agrees to
use its best efforts to advise the bankruptcy estate, as a fiduciary to the estate and its creditors, in this capacity. Amherst
will provide Scott Eisenberg and Bruce Goldstein to serve as the Company’s Sale Advisor (the “SA”).

Our scope of services would include (but are not necessarily limited to) the following:

       Regularly report to the Company, the Bond Trustee, City of Chicago, and the U.S. Trustee as to the status of
        the sale process;
       Due diligence investigations;
       Debtor’s evaluation and determination of “Qualified Bidders”;
       Debtor’s evaluation and comparison of bidders, bids, and bid terms;
       Debtor’s consultation with the City of Chicago and Bond Trustee and other Parties (defined below);
       Debtor’s determination of the highest and best bid during the sale process and auction;
       Debtor’s determination and declaration of the Successful Bidder;
       All other aspects of the sale and interaction with bidders and prospective bidders;
       Coordinate the efforts of the Company’s counsel and other outside advisors, including Hilco Real Estate, for
        the benefit of the Company;
       Prepare and file a report for the Bankruptcy Court detailing all aspects of the sale process;
       Appear before the Bankruptcy Court, as necessary, to provide a status of the sale process and analysis of the
        report; and
       Perform such other tasks that are mutually agreed upon from time to time to ensure the appropriate
        administration of the sale process.

FEE STRUCTURE

Subject to court approval, Amherst professionals will be billed at the following hourly rates, plus out-of-pocket
expenses incurred (reasonable and customary out-of-pocket expenses typically include postage, printing, copying,
overnight delivery, research, travel, and similar costs. The following hourly rates shall be used:

        Scott Eisenberg:                    $425.00
        Bruce Goldstein:                    $400.00

260289567.v4
           Case 20-12453         Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                       Desc
                                Declaration of Scott Eisenberg Page 15 of 17
BHF Chicago Housing Group B LLC
Engagement Letter                                                                                           July 20,2020

The individuals serving as SA to the bankruptcy estate will not duplicate services and acknowledge that Amherst will
not be compensated for any duplication of services, which would include more than one individual charging for
participation at meetings, auctions, hearings or on phone calls. Rates for other Amherst professionals, as and if needed,
will be disclosed prior to their utilization. Amherst’s rates are subject to annual adjustment. Accordingly, Amherst
reserves the right to revise them during the Term of this engagement. Amherst agrees, however, not to revise hourly
billing rates for this engagement prior to December 31, 2020. Amherst’s fees and expenses will be due and payable as
an administrative expense claim following the closing on the sale of the Company’s assets and approval of Amherst’s
fee application.

ACCESS TO INFORMATION

In connection with Amherst’s engagement, the Company recognizes and confirms that Amherst, in acting pursuant to
this engagement, will be using publicly available information and information in reports and other materials provided
by others, including, without limitation, information provided by, to, or on behalf of the Company, and that Amherst
does not assume responsibility for and may rely, without independent verification, on the accuracy and completeness
of any such information. The Company agrees to furnish or cause to be furnished to Amherst all necessary or
appropriate information we request for use in our engagement and hereby warrants that any information relating to the
Company that is furnished to Amherst by or on behalf of the Company will be true and correct in all material respects.

CONFIDENTIALITY

All non-public information concerning the Company that is given to Amherst will be used solely in the performance
of our services hereunder and will be treated confidentially by us so long as it remains non-public. Amherst will not
disclose this information to a third party without the Company’s consent, except as required by law or order of the
Bankruptcy Court.

COMMUNICATION WITH PARTIES

The Company will allow Amherst to communicate directly with the City of Chicago the Bond Trustee, Hilco Real
Estate and all parties in interest, including prospective purchasers of the Company’s assets (“Parties”).

NOTICE OF NON-AUDIT

The Company acknowledges that Amherst does not guarantee the results of any financial analysis that it may undertake,
and that any analysis conducted by Amherst will be based upon the data given to it by the Company and the Parties.
The Company acknowledges that Amherst is not a certified public accounting firm and no part of its work in this
engagement shall be considered an audit, review, compilation or other report subject to regulation by the American
Institute of Certified Public Accountants.

TERM & TERMINATION

This engagement will commence on the date of the BHF B’s acceptance of this proposal and continue until the closing
of the sale of the Company’s assets or prior termination of the engagement (“Termination”). Termination shall mean
written confirmation from either party to end the agreement, which can occur at any time, with or without cause, by
giving at least 5 days advance written notice to the other, through a court order of the Bankruptcy Court, or closing of
the sale of the Company’s assets. It is expressly agreed that following Termination of this agreement, Amherst will
continue to be entitled to receive unpaid fees and expenses that have been earned prior to Termination.

Amherst understands and acknowledges that compensation for services and reimbursement of expenses shall occur
only after the Bankruptcy Court’s approval of Amherst’s fee application and closing of the sale of the Company’s
assets. Any legal expenses incurred in the collection of fees following these events shall be paid by the Company.


                                                                                                              Page 2 of 4
260289567.v4
           Case 20-12453        Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07                       Desc
                               Declaration of Scott Eisenberg Page 16 of 17
BHF Chicago Housing Group B LLC
Engagement Letter                                                                                          July 20,2020

LIMITATION OF LIABILITY

Amherst shall have no liability to the Company, their successors or to any other person or entity for any action taken
or omitted to be taken by Amherst with respect to this engagement except for matters which are judicially determined
to be caused by Amherst’s bad faith, willful misconduct or gross negligence.

The Company acknowledges and agrees that Amherst is being retained to act solely as a sale advisor to the Company.
In such capacity, Amherst will act as an independent contractor, and any duties of Amherst arising out of its engagement
pursuant to this Agreement shall be owed solely to the Company and its bankruptcy estate. Neither party will be deemed
to be an employee, agent, partner, franchisor, franchisee nor legal representative of the other for any purpose and
neither will have any right, power or authority to create any obligation or responsibility on behalf of the other.

MODIFICATION

No waiver, amendment or other modification of this Agreement will be effective unless in writing and signed by each
party to be bound thereby.

GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws of the State of Illinois without regard
to any applicable principles of conflicts of law.

ACCEPTANCE OF TERMS AND CONDITIONS

If this proposal agrees with BHF B’s understanding, please sign and return a copy of this letter. Upon receipt of the
signed engagement letter and approval of the Bankruptcy Court, Amherst will begin the engagement immediately.

Should you have any questions or comments about the nature of our services, please call me directly at 248.633.2150.
We look forward with a great deal of excitement and enthusiasm to assisting BHF B in this important endeavor. We
appreciate the opportunity to be of service.




                                                                                                             Page 3 of 4
260289567.v4
           Case 20-12453     Doc 59-1 Filed 07/28/20 Entered 07/28/20 10:55:07         Desc
                            Declaration of Scott Eisenberg Page 17 of 17
BHF Chicago Housing Group B LLC
Engagement Letter                                                                         July 20,2020

Respectfully yours,

AMHERST CONSULTING, L.L.C.

Scott Eisenberg

Scott Eisenberg
Partner

                                                     AGREED AND ACCEPTED:
                                                     BHF CHICAGO HOUSING GROUP B LLC



                                                     ________________________________________
                                                     Mr. Andrew Belew, as President of Better Housing
                                                     Foundation, Inc., the sole Manager and Member of
                                                     BHF Chicago Housing Group B LLC


                                                           07/27/2020
                                                     ___________________________
                                                     Date




                                                                                            Page 4 of 4
260289567.v4
